DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Applicant’s claim for the benefit of a prior-filed non-provisional application, Application No. 15/693,273 filed on August 31, 2017, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Specification
The abstract of the disclosure is objected to because of the following informalities.  
On line 1, “apparatus” may be amended to “an apparatus” to correct a grammatical error due to a missing article.  (Emphasis added.)
On lines 1-2, “non-volatile memory” may be amended to “a non-volatile memory” to correct a grammatical error due to a missing article.  (Emphasis added.)
On lines 2-3, “non-volatile random-access memory (NVRAM)” may be amended to “a non-volatile random-access memory (NVRAM)” to correct a grammatical error due to a missing article.  (Emphasis added.)
On line 4, “dynamic random-access memory (DRAM)” may be amended to “a dynamic random-access memory (DRAM)” to correct a grammatical error due to a missing article.  (Emphasis added.)
On line 7, “the first extent in NVRAM. A reference to the first extent in NVRAM” may be amended to “the first extent in the NVRAM. A reference to the first extent in the NVRAM” for proper antecedent basis.  (Emphasis added.)
On line 9, “NVRAM” may be amended to “the NVRAM” for proper antecedent basis.  (Emphasis added.)
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1, 10-11, and 13-20 are objected to because of the following informalities:
In claim 1, line 9, “second subset” may be amended to “a second subset” to correct a grammatical error due to a missing article.  (Emphasis added.)
In claim 1, line 11, “NVRAM” may be amended to “the NVRAM” for proper antecedent basis.  (Emphasis added.)
In claim 10, line 4, “NVRAM” may be amended to “an NVRAM” to correct a grammatical error due to a missing article.  (Emphasis added.)
In claim 10, line 10, “the reference count” may be amended to “said one or more reference counts” for proper antecedent basis.  (Emphasis added.)
In claim 11, line 1, “sequence” may be amended to “a sequence” to correct a grammatical error due to a missing article.  (Emphasis added.)
In claim 11, line 2, “the sequences” may be amended to “the sequence” for proper antecedent basis.  (Emphasis added.)
In claim 18, lines 1-2, “the set of data” may be amended to “the set of data blocks” for proper antecedent basis.  (Emphasis added.)
Other claims (e.g., claim 11, lines 11 and 13; claim 13, lines 2-3; claim 14, lines 5-6; claim 15, lines 2-3; claim 16, lines 2-3; claim 17, line 2; claim 19, lines 2-3; claim 20, lines 2-3, 6, and 12; etc.) with informalities that are the same as those above and not included here should be amended due to the same reasons set forth above.
Appropriate correction is required. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10,719,446 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons below.

Patent No. US 10,719,446 B2
Current Application 16/907,703
Claim 1. A method comprising:
maintaining a set of data blocks in one or more extents in a non-volatile random-access memory (NVRAM) of a computing device;
allocating a plurality of data buffers in a dynamic random-access memory (DRAM);
allocating a plurality of buffer headers in said DRAM of the computing device, each buffer header of said buffer headers being:
configurable to store a reference to a data buffer of said plurality of data buffers that stores a DRAM-copy of one or more data blocks of said set of data blocks, and
configurable to store a reference to NVRAM of one or more data blocks of said set of data blocks;


determining whether an access request to access one or more first data blocks in a first extent of the one or more extents is a read request, said access request being made by a first process executing on the computing device; and
when said access request is a read request, granting the first process direct read access of the one or more first data blocks in the NVRAM by at least:
storing, in a first buffer header of said plurality of buffer headers, a reference to the one or more first data blocks in the first extent in the NVRAM,

associating the first buffer header with the first process, and
the first process using the first buffer header to directly access the one or more first data blocks in the NVRAM; and
when said access request is not a read request, granting the first process write access by at least:
generating a first DRAM-copy of the one or more first data blocks in a first data buffer of said plurality of data buffers,
storing, in the first buffer header, a reference to the first DRAM-copy of the one or more first data blocks,
associating the first buffer header with the first process, and
the first process using the first buffer header to access the one or more first data blocks in said first data buffer.
A method comprising: 
maintaining a set of data blocks in one or more extents in a non-volatile random-access memory (NVRAM) of a computing device; 
allocating a plurality of data buffers in a dynamic random-access memory (DRAM); 
allocating a plurality of buffer headers in said DRAM of the computing device; 
storing in each of a first subset of buffer headers of said plurality of buffer headers a mapping to a respective DRAM-copy of one or more data blocks of said set of data blocks; 



storing in each of second subset of buffer headers of said plurality of buffer headers a mapping to a respective one or more data blocks of said set of data blocks in NVRAM; 
determining if an access request to access one or more first data blocks in a first extent of the one or more extents is a read request, said access request being made by a first process executing on the computing device; and 
if said access request is a read request, granting the first process direct read access of the one or more first data blocks in the NVRAM by at least: 
storing, in a first buffer header of said plurality of buffer headers, a particular mapping to the one or more first data blocks in the first extent in the NVRAM, 
associating the first buffer header with the first process, and 
the first process using the first buffer header to directly access the one or more first data blocks in the NVRAM; and  
if said access request is not a read request, granting the first process write access by at least: 
generating a first DRAM-copy of the one or more first data blocks in a first data buffer of said plurality of data buffers, 
storing, in the first buffer header, a mapping to the first DRAM-copy of the one or more first data blocks, 
associating the first buffer header with the first process, and 
the first process using the first buffer header to access the one or more first data blocks in said first data buffer.  

 The method of claim 1, wherein the set of data blocks corresponds to a file in a persistent file storage system implemented in the NVRAM of the computing device.
Claim 2. The method of Claim 1, wherein the set of data blocks corresponds to a file in a persistent file storage system implemented in the NVRAM of the computing device.  
Claim 3. The method of claim 1, further comprising:
in response to a write request by a second process executing on the computing device to access one or more second data blocks in a second extent of the one or more extents, granting the second process write access by at least:
generating a DRAM-copy of the one or more second data blocks in the DRAM,
storing, in a second buffer header of said plurality of buffer headers, a reference to the DRAM-copy of the one or more second data blocks,
associating the second buffer header with the second process, and 
the second process using the second buffer header to access the one or more second data blocks in the DRAM.
 The method of Claim 1, further comprising: 
in response to a write request by a second process executing on the computing device to access one or more second data blocks in a second extent of the one or more extents, granting the second process write access by at least: 
generating a DRAM-copy of the one or more second data blocks in the DRAM, 
storing, in a second buffer header of said plurality of buffer headers, a mapping to the DRAM-copy of the one or more second data blocks, 
associating the second buffer header with the second process, and 
the second process using the second buffer header to access the one or more second data blocks in the DRAM.  
 The method of claim 3, wherein the set of data blocks corresponds to a database stored persistently in the NVRAM, wherein the first process and the second process are database server processes, the method further comprising:
executing, by the second process, one or more update operations of a database transaction by modifying the DRAM-copy of the one or more second data blocks; and
after the database transaction is complete, committing the database transaction.
Claim 4. The method of Claim 3, wherein the set of data blocks corresponds to a database stored persistently in the NVRAM, wherein the first process and the second process are database server processes, the method further comprising: 
executing, by the second process, one or more update operations of a database transaction by modifying the DRAM-copy of the one or more second data blocks; and 
after the database transaction is complete, committing the database transaction.  
Claim 5. The method of claim 1, further comprising, in response to granting the first process direct read access to the one or more first data blocks, incrementing a first reference count for the one or more first data blocks that indicates a number of processes with direct read access to the one or more first data blocks.
 The method of Claim 1, further comprising, in response to granting the first process direct read access to the one or more first data blocks, incrementing a first reference count for the one or more first data blocks that indicates a number of processes with direct read access to the one or more first data blocks.  
 The method of claim 5, further comprising modifying a particular data block of the set of data blocks by:
checking a reference count for the particular data block that indicates a number of processes with direct read access to the particular data block; and
updating the particular data block in the NVRAM only after determining that the reference count for the particular data block is zero.
Claim 6. The method of Claim 5, further comprising modifying a particular data block of the set of data blocks by: 
checking a reference count for the particular data block that indicates a number of processes with direct read access to the particular data block; and 
updating the particular data block in the NVRAM only after determining that the reference count for the particular data block is zero.  

Claim 7. The method of claim 1, further comprising, in response to a read request by a third process executing on a remote computing device to access one or more third data blocks belonging to a third extent of the one or more extents in the NVRAM of the computing device, granting the third process read access of the one or more third data blocks by at least:
transmitting the one or more third data blocks to the remote computing device;
generating, by the remote computing device, a DRAM-copy of the one or more third data blocks in the DRAM of the remote computing device;
storing, in a particular buffer header of a plurality of buffer headers in the DRAM at the remote computing device, a reference to the DRAM-copy of the one or more third data blocks at the remote computing device; and
associating the particular buffer header with the third process.
 The method of Claim 1, further comprising, in response to a read request by a third process executing on a remote computing device to access one or more third data blocks belonging to a third extent of the one or more extents in the NVRAM of the computing device, granting the third process read access of the one or more third data blocks by at least: 
transmitting the one or more third data blocks to the remote computing device;  
generating, by the remote computing device, a DRAM-copy of the one or more third data blocks in the DRAM of the remote computing device; 
storing, in a particular buffer header of a plurality of buffer headers in the DRAM at the remote computing device, a mapping to the DRAM-copy of the one or more third data blocks at the remote computing device; and 
associating the particular buffer header with the third process.  
 The method of claim 1, wherein the set of data blocks corresponds to a file in a distributed file system implemented in NVRAMs of a plurality of computing devices of a distributed computing system that includes the computing device.
 The method of Claim 1, wherein the set of data blocks corresponds to a file in a distributed file system implemented in NVRAMs of a plurality of computing devices of a distributed computing system that includes the computing device.  
 The method of claim 8, further comprising executing a distributed database system on the plurality of computing devices, wherein the file is a database system file.
Claim 9. The method of Claim 8, further comprising executing a distributed database system on the plurality of computing devices, wherein the file is a database system file.  
Claim 10. The method of claim 8, further comprising redistributing at least one extent in the distributed file system, wherein redistributing includes:
selecting a particular extent of the one or more extents to move from the NVRAM of the computing device to NVRAM of a different computing device of the distributed computing system;
checking one or more reference counts for one or more data blocks of a particular extent, said one or more reference counts indicating a number of processes with direct read access to said one or more data blocks of said particular extent; and
moving the particular extent to the NVRAM of the different computing device only after determining that the reference count is zero.
 The method of Claim 8, further comprising redistributing at least one extent in the distributed file system, wherein redistributing includes: 
selecting a particular extent of the one or more extents to move from the NVRAM of the computing device to NVRAM of a different computing device of the distributed computing system; 
checking one or more reference counts for one or more data blocks of a particular extent, said one or more reference counts indicating a number of processes with direct read access to said one or more data blocks of said particular extent; and 
moving the particular extent to the NVRAM of the different computing device only after determining that the reference count is zero.  
 One or more non-transitory computer-readable media storing sequence of instructions, wherein the sequences of instructions, when executed by one or more hardware processors, cause:
maintaining a set of data blocks in one or more extents in a non-volatile random-access memory (NVRAM) of a computing device;
allocating a plurality of data buffers in a dynamic random-access memory (DRAM);
allocating a plurality of buffer headers in said DRAM of the computing device, each buffer header of said buffer headers being:
configurable to store a reference to a data buffer of said plurality of data buffers that stores a DRAM-copy of one or more data blocks of said set of data blocks, and
configurable to store a reference to NVRAM of one or more data blocks of said set of data blocks;


determining whether an access request to access one or more first data blocks in a first extent of the one or more extents is a read request, said access request being made by a first process executing on the computing device; and
when said access request is a read request, granting the first process direct read access of the one or more first data blocks in the NVRAM by at least:
storing, in a first buffer header of said plurality of buffer headers, a reference to the one or more first data blocks in the first extent in the NVRAM,

associating the first buffer header with the first process, and
the first process using the first buffer header to directly access the one or more first data blocks in the NVRAM; and
when said access request is not a read request, granting the first process write access by at least:
generating a first DRAM-copy of the one or more first data blocks in a first data buffer of said plurality of data buffers,
storing, in the first buffer header, a reference to the first DRAM-copy of the one or more first data blocks,
associating the first buffer header with the first process, and
the first process using the first buffer header to access the one or more first data blocks in said first data buffer.
 One or more non-transitory computer-readable media storing sequence of instructions, wherein the sequences of instructions, when executed by one or more hardware processors, cause: 
maintaining a set of data blocks in one or more extents in a non-volatile random-access memory (NVRAM) of a computing device; 
allocating a plurality of data buffers in a dynamic random-access memory (DRAM); 
allocating a plurality of buffer headers in said DRAM of the computing device; 
storing in each of a first subset of buffer headers of said plurality of buffer headers a mapping to a respective DRAM-copy of one or more data blocks of said set of data blocks; 


storing in each of second subset of buffer headers of said plurality of buffer headers a mapping to a respective one or more data blocks of said set of data blocks in NVRAM; 
determining if an access request to access one or more first data blocks in a first extent of the one or more extents is a read request, said access request being made by a first process executing on the computing device; and 
if said access request is a read request, granting the first process direct read access of the one or more first data blocks in the NVRAM by at least: 
storing, in a first buffer header of said plurality of buffer headers, a particular mapping to the one or more first data blocks in the first extent in the NVRAM, 
associating the first buffer header with the first process, and  
the first process using the first buffer header to directly access the one or more first data blocks in the NVRAM; and 
if said access request is not a read request, granting the first process write access by at least: 
generating a first DRAM-copy of the one or more first data blocks in a first data buffer of said plurality of data buffers, 
storing, in the first buffer header, a mapping to the first DRAM-copy of the one or more first data blocks, 
associating the first buffer header with the first process, and 
the first process using the first buffer header to access the one or more first data blocks in said first data buffer.  
 The one or more non-transitory computer-readable media of claim 11, wherein the set of data blocks corresponds to a file in a persistent file storage system implemented in the NVRAM of the computing device.
Claim 12. The one or more non-transitory computer-readable media of Claim 11, wherein the set of data blocks corresponds to a file in a persistent file storage system implemented in the NVRAM of the computing device.  
Claim 13. The one or more non-transitory computer-readable media of claim 11, wherein the sequences of instructions include instructions that, when executed by one or more hardware processors, cause:
in response to a write request by a second process executing on the computing device to access one or more second data blocks in a second extent of the one or more extents, granting the second process write access by at least:
generating a DRAM-copy of the one or more second data blocks in the DRAM,
storing, in a second buffer header of said plurality of buffer headers, a reference to the DRAM-copy of the one or more second data blocks,
associating the second buffer header with the second process, and
the second process using the second buffer header to access the one or more second data blocks in the DRAM.
 The one or more non-transitory computer-readable media of Claim 11, wherein the sequences of instructions include instructions that, when executed by one or more hardware processors, cause: 
in response to a write request by a second process executing on the computing device to access one or more second data blocks in a second extent of the one or more extents, granting the second process write access by at least: 
generating a DRAM-copy of the one or more second data blocks in the DRAM, 
storing, in a second buffer header of said plurality of buffer headers, a mapping to the DRAM-copy of the one or more second data blocks,  
associating the second buffer header with the second process, and 
the second process using the second buffer header to access the one or more second data blocks in the DRAM.  
 The one or more non-transitory computer-readable media of claim 13,
wherein the set of data blocks corresponds to a database stored persistently in the NVRAM;
wherein the first process and the second process are database server processes;
wherein the sequences of instructions include instructions that, when executed by one or more hardware processors, cause:
executing, by the second process, one or more update operations of a database transaction by modifying the DRAM-copy of the one or more second data blocks; and
after the database transaction is complete, committing the database transaction.
 The one or more non-transitory computer-readable media of Claim 13, 
wherein the set of data blocks corresponds to a database stored persistently in the NVRAM; 
wherein the first process and the second process are database server processes; 
wherein the sequences of instructions include instructions that, when executed by one or more hardware processors, cause: 
executing, by the second process, one or more update operations of a database transaction by modifying the DRAM-copy of the one or more second data blocks; and 
after the database transaction is complete, committing the database transaction.  
 The one or more non-transitory computer-readable media of claim 11, wherein the sequences of instructions include instructions that, when executed by one or more hardware processors, cause, in response to granting the first process direct read access to the one or more first data blocks, incrementing a first reference count for the one or more first data blocks that indicates a number of processes with direct read access to the one or more first data blocks.
 The one or more non-transitory computer-readable media of Claim 11, wherein the sequences of instructions include instructions that, when executed by one or more hardware processors, cause, in response to granting the first process direct read access to the one or more first data blocks, incrementing a first reference count for the one or more first data blocks that indicates a number of processes with direct read access to the one or more first data blocks.  
 The one or more non-transitory computer-readable media of claim 15, wherein the sequences of instructions include instructions that, when executed by one or more hardware processors, cause modifying a particular extent of the one or more extents by:
checking a reference count for the particular data block that indicates a number of processes with direct read access to the particular data block; and
updating the particular data block in the NVRAM only after determining that the reference count for the particular data block is zero.
Claim 16. The one or more non-transitory computer-readable media of Claim 15, wherein the sequences of instructions include instructions that, when executed by one or more hardware processors, cause modifying a particular extent of the one or more extents by:  
checking a reference count for the particular data block that indicates a number of processes with direct read access to the particular data block; and 
updating the particular data block in the NVRAM only after determining that the reference count for the particular data block is zero.  
Claim 17. The one or more non-transitory computer-readable media of claim 11, wherein the instructions include instructions that, when executed by one or more hardware processors, cause, in response to a read request by a third process executing on a remote computing device to access one or more third data blocks belonging to a third extent of the one or more extents in the NVRAM of the computing device, granting the third process read access of the one or more third data blocks by at least:
transmitting the one or more third data blocks to the remote computing device;
generating, by the remote computing device, a DRAM-copy of the one or more third data blocks in the DRAM of the remote computing device;
storing, in a particular buffer header of a plurality of buffer headers in the DRAM at the remote computing device, a reference to the DRAM-copy of the one or more third data blocks at the remote computing device; and
associating the particular buffer header with the third process.
 The one or more non-transitory computer-readable media of Claim 11, wherein the instructions include instructions that, when executed by one or more hardware processors, cause, in response to a read request by a third process executing on a remote computing device to access one or more third data blocks belonging to a third extent of the one or more extents in the NVRAM of the computing device, granting the third process read access of the one or more third data blocks by at least: 
transmitting the one or more third data blocks to the remote computing device; 
generating, by the remote computing device, a DRAM-copy of the one or more third data blocks in the DRAM of the remote computing device; 
storing, in a particular buffer header of a plurality of buffer headers in the DRAM at the remote computing device, a mapping to the DRAM-copy of the one or more third data blocks at the remote computing device; and 
associating the particular buffer header with the third process.  
 The one or more non-transitory computer-readable media of claim 11, wherein the set of data corresponds to a file in a distributed file system implemented in NVRAMs of a plurality of computing devices of a distributed computing system that includes the computing device.
Claim 18. The one or more non-transitory computer-readable media of Claim 11, wherein the set of data corresponds to a file in a distributed file system implemented in NVRAMs of a plurality of computing devices of a distributed computing system that includes the computing device.  
Claim 19. The one or more non-transitory computer-readable media of claim 18,
wherein the sequences of instructions include instructions that, when executed by one or more hardware processors, cause executing a distributed database system on the plurality of computing devices;
wherein the file is a database system file.
Claim 19. The one or more non-transitory computer-readable media of Claim 18,  
wherein the sequences of instructions include instructions that, when executed by one or more hardware processors, cause executing a distributed database system on the plurality of computing devices; 
wherein the file is a database system file.  
 The one or more non-transitory computer-readable media of claim 18, wherein the sequences of instructions include instructions that, when executed by one or more hardware processors, cause redistributing at least one extent in the distributed file system, wherein redistributing includes:
selecting a particular extent of the one or more extents to move from the NVRAM of the computing device to NVRAM of a different computing device of the distributed computing system;
checking one or more reference counts for one or more data blocks of a particular extent, said one or more reference counts indicating a number of processes with direct read access to said one or more data blocks of said particular extent; and
moving the particular extent to the NVRAM of the different computing device only after determining that the reference count is zero.
 The one or more non-transitory computer-readable media of Claim 18, wherein the sequences of instructions include instructions that, when executed by one or more hardware processors, cause redistributing at least one extent in the distributed file system, wherein redistributing includes: 
selecting a particular extent of the one or more extents to move from the NVRAM of the computing device to NVRAM of a different computing device of the distributed computing system; 
checking one or more reference counts for one or more data blocks of a particular extent, said one or more reference counts indicating a number of processes with direct read access to said one or more data blocks of said particular extent; and 
moving the particular extent to the NVRAM of the different computing device only after determining that the reference count is zero.


Claim 1 of the instant application is directed to a method that is substantially identical to a method of claim 1 of the patent, except that claim 1 of the instant application comprises a limitation of “storing in each of a first subset of buffer headers of said plurality of buffer headers a mapping to a respective DRAM-copy of one or more data blocks of said set of data blocks; storing in each of second subset of buffer headers of said plurality of buffer headers a mapping to a respective one or more data blocks of said set of data blocks in NVRAM; … storing, in a first buffer header of said plurality of buffer headers, a particular mapping to the one or more first data blocks in the first extent in the NVRAM, … storing, in the first buffer header, a mapping to the first DRAM-copy of the one or more first data blocks, …”, and claim 1 of the patent comprises a limitation of “each buffer header of said buffer headers being: configurable to store a reference to a data buffer of said plurality of data buffers that stores a DRAM-copy of one or more data blocks of said set of data blocks, and configurable to store a reference to NVRAM of one or more data blocks of said set of data blocks; … storing, in a first buffer header of said plurality of buffer headers, a reference to the one or more first data blocks in the first extent in the NVRAM, … storing, in the first buffer header, a reference to the first DRAM-copy of the one or more first data blocks”.  (Emphasis added.)  The limitation of the instant application would have been obvious variations of 

Claims 2-10 of the instant application are directed to a method that is substantially identical to a method of claims 2-10 of the patent, except for the limitation explained above in claim 1 of the instant application from which the claims depend.  The claims of the instant application are not patentably distinct from the claims of the patent because the limitation of the instant application would have been obvious variations of the invention defined in the claim of the patent as explained above in the rejection of claim 1 of the instant application.

Further, claim 3 of the instant application is directed to a method that is substantially identical to a method of claim 3 of the patent, except that claim 3 of the instant application comprises a limitation of “storing, in a second buffer header of said plurality of buffer headers, a mapping to the DRAM-copy of the one or more second reference to the DRAM-copy of the one or more second data blocks”.  (Emphasis added.)  The limitation of the instant application would have been obvious variations of the invention defined in the claim of the patent because it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to store, in a second buffer header of said plurality of buffer headers, a mapping to the DRAM-copy of the one or more second data blocks in order to implement a multi-level memory with a direct access. 

Further, claim 4 of the instant application is directed to a method that is substantially identical to a method of claim 4 of the patent, except for the limitation explained above in claim 3 of the instant application from which the claim depends.  The claim of the instant application is not patentably distinct from the claim of the patent because the limitation of the instant application would have been obvious variations of the invention defined in the claim of the patent as explained above in the rejection of claim 3 of the instant application.

Further, claim 7 of the instant application is directed to a method that is substantially identical to a method of claim 7 of the patent, except that claim 7 of the instant application comprises a limitation of “storing, in a particular buffer header of a plurality of buffer headers in the DRAM at the remote computing device, a mapping to the DRAM-copy of the one or more third data blocks”, and claim 7 of the patent comprises a limitation of “storing, in a particular buffer header of a plurality of buffer reference to the DRAM-copy of the one or more third data blocks”.  (Emphasis added.)  The limitation of the instant application would have been obvious variations of the invention defined in the claim of the patent because it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to store, in a particular buffer header of a plurality of buffer headers in the DRAM at the remote computing device, a mapping to the DRAM-copy of the one or more third data blocks in order to implement a multi-level memory with a direct access. 

Claim 11 of the instant application is directed to a media that is substantially identical to a media of claim 11 of the patent, except that claim 11 of the instant application comprises a limitation of “storing in each of a first subset of buffer headers of said plurality of buffer headers a mapping to a respective DRAM-copy of one or more data blocks of said set of data blocks; storing in each of second subset of buffer headers of said plurality of buffer headers a mapping to a respective one or more data blocks of said set of data blocks in NVRAM; … storing, in a first buffer header of said plurality of buffer headers, a particular mapping to the one or more first data blocks in the first extent in the NVRAM, … storing, in the first buffer header, a mapping to the first DRAM-copy of the one or more first data blocks”, and claim 11 of the patent comprises a limitation of “each buffer header of said buffer headers being: configurable to store a reference to a data buffer of said plurality of data buffers that stores a DRAM-copy of one or more data blocks of said set of data blocks, and configurable to store a reference to NVRAM of one or more data blocks of said set of data blocks; … storing, in a first reference to the one or more first data blocks in the first extent in the NVRAM, … storing, in the first buffer header, a reference to the first DRAM-copy of the one or more first data blocks”.  (Emphasis added.)  The limitation of the instant application would have been obvious variations of the invention defined in the claim of the patent because it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to store in each of a first subset of buffer headers of said plurality of buffer headers a mapping to a respective DRAM-copy of one or more data blocks of said set of data blocks, store in each of second subset of buffer headers of said plurality of buffer headers a mapping to a respective one or more data blocks of said set of data blocks in NVRAM, store, in a first buffer header of said plurality of buffer headers, a particular mapping to the one or more first data blocks in the first extent in the NVRAM, and store, in the first buffer header, a mapping to the first DRAM-copy of the one or more first data blocks in order to implement a multi-level memory with a direct access. 

Claims 12-20 of the instant application are directed to a media that is substantially identical to a media of claims 12-20 of the patent, except for the limitation explained above in claim 11 of the instant application from which the claims depend.  The claims of the instant application are not patentably distinct from the claims of the patent because the limitation of the instant application would have been obvious variations of the invention defined in the claim of the patent as explained above in the rejection of claim 11 of the instant application.

mapping to the DRAM-copy of the one or more second data blocks”, and claim 13 of the patent comprises a limitation of “storing, in a second buffer header of said plurality of buffer headers, a reference to the DRAM-copy of the one or more second data blocks”.  (Emphasis added.)  The limitation of the instant application would have been obvious variations of the invention defined in the claim of the patent because it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to store, in a second buffer header of said plurality of buffer headers, a mapping to the DRAM-copy of the one or more second data blocks in order to implement a multi-level memory with a direct access. 

Further, claim 14 of the instant application is directed to a media that is substantially identical to a media of claim 14 of the patent, except for the limitation explained above in claim 13 of the instant application from which the claim depends.  The claim of the instant application is not patentably distinct from the claim of the patent because the limitation of the instant application would have been obvious variations of the invention defined in the claim of the patent as explained above in the rejection of claim 13 of the instant application.

Further, claim 17 of the instant application is directed to a media that is substantially identical to a media of claim 17 of the patent, except that claim 17 of the mapping to the DRAM-copy of the one or more third data blocks”, and claim 17 of the patent comprises a limitation of “storing, in a particular buffer header of a plurality of buffer headers in the DRAM at the remote computing device, a reference to the DRAM-copy of the one or more third data blocks”.  (Emphasis added.)  The limitation of the instant application would have been obvious variations of the invention defined in the claim of the patent because it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to store, in a particular buffer header of a plurality of buffer headers in the DRAM at the remote computing device, a mapping to the DRAM-copy of the one or more third data blocks in order to implement a multi-level memory with a direct access. 

Allowable Subject Matter
Claims 1-20 would be allowable if the claims are amended to address the claim objections above.  
In addition, please resolve the specification objections and the double patenting rejection above to put the application in condition for allowance.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tong B Vo whose telephone number is (571)272-7568.  The examiner can normally be reached on M-F 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.B.V./Patent Examiner, Art Unit 2136